Citation Nr: 1646200	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for pernio.  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March to September 2003 and June 2007 to December 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014; a transcript of the hearing is of record. 

When this case was most recently before the Board in May 2016, it was remanded for further development and adjudicative action.

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran has reported that his pernio is most severe in the winter months.  In order to determine the most accurate depiction of the pernio, the Board finds another VA examination should be conducted during the winter.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for an examination by an examiner with sufficient expertise to determine the severity of the Veteran's service-connected pernio during a "winter month."  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

To the extent possible, the examiner should indicate whether the Veteran's use of constant or near constant nifedipine on a daily basis is primarily for the purpose of treating the Veteran's service-connected pernio or his non-service connected hypertension.  

3.  The RO or the AMC should also undertake any additional development deemed necessary. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




